DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the different elements representing the components of the apparatus or piston pump elements are not identified in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification provides a description of the figures; however with regard to figures 1-7 the description lacks the identification of the different figures parts by a numeral, e.g. piston, shaft, sleeve, etc.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is unclear about the terms “receiving pressure from within the chamber”; the term is unclear as to whether exerting pressure within the chamber is intended, since pressure is applied to fluid in the chamber to remove or pump out the fluid from the chamber.  Claims 2-4 are rejected as depending on claim 1.  Claim 1 is unclear as to what is the first element, or as to whether the first element is a shaft; and as what is “the first element” connected to in the reciprocating pump, or what numeral represents the first element; is it a pump piston, etc.
Claim 6 is unclear as to whether a common shaft is connecting the two pistons.
Additional claims are rejected as depending on claim 1.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the difference in the piston cross-sectional area is not shown in the figure drawings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Interpretation
The claims are interpreted based on the figures illustrations, which lack piston or pump with different cross-sectional areas.  Claim 1 is also not directed to any specific “first element”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (US 4929, 347).  Claim 1 is directed to a reciprocating piston pump slidable within a chamber, and a first element, wherein the piston has a first configuration having a cross-sectional area, and a second configuration wherein the piston has a second cross-sectional area different from the first cross-sectional area.  
Imai et al disclose a reciprocating pump for use with a reverse osmosis membrane system (elements 1, 22), and having a reciprocating pump within a vessel (6), the vessel having chamber (12) and (11), and a shaft (9), and a piston (8) (Figures 1, 2, and 11). The first element is considered as the shaft element (9) (column 2, lines 61-column 4, line (20).  The pump is connected to the reverse osmosis fee inlet and to the concentrate outlet from the membrane through the valve (22) of the membrane system. Imai eat al fails to disclose the difference in pump (piston) cross sectional area as in claim 1.  Imai et al however, disclose that the volume of fluid in chamber 11 is larger than the volume of fluid in chamber 12 (column 3, lines 3-8); therefore the skilled artisan at the time this invention was made would have been motivated to reduce the piston surface or cross sectional diameter on the side contacting the fluid in chamber 12, since less pressure is required to move that fluid from the chamber; alternatively reducing the volume of the chamber would have been obvious to one skilled in the pertinent art. Although a structural change of the pump (piston) cross sectional area is not shown in the figures, this reference does not show a change in cross-sectional area of the piston pump, or the chamber, however based on this discussion of reasons for any modification is the fact that the liquid at the second chamber is of a lower volume.
 As to claim 4, shaping the diameter of the shaft in each chamber is further suggested in this reference (Fig. 11). 

As to claim 6, sealing of the pistons to the housing, to the piston of the pump with a sealing member is conventional in the art, for avoiding fluid leakage between chambers and between the housing and shaft.  The cross-sectional areas of the shaft diameter and size requirements due to the handling of less volume of fluid at one side of the piston defining chamber 12, is discussed above (See figures 1 and 11).
Limitations of claim 7 are illustrated in Figures 1 and 11, as discussed above.
Claim 8 is also considered to be discussed with respect to the sealing member discussed above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (US 4,929,347) as applied to claim 1 above, and further in view of Wang (2005/0019181 A1).Imai et al disclose the combination of the pump and the reverse osmosis system, however, a frame is not disclosed.  Wang suggest the combination of reciprocating pump and a reverse osmosis membrane system, and further provides a frame (60, 53, for the pump 40, Fig. 3, and paragraph [001]-[0003], [0005], and [001). Providing frames or housings for supporting the membranes or a conventional pump is also known in the art.  Therefore, it would have been obvious to one skilled in the ordinary art at the time this invention was made to provide the particular reciprocating pump of Imai et al in any conventional reverse osmosis membrane system, e.g. for improving pumping action to the feed fluid entering the membrane, and using the concentrate from the membrane to increase that pumping action by the piston or reciprocating pump.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (US 4,929,347) as applied to claims 1-8 above, and further in view of Miller (US 2002/0071771).  Imai et al discussed in 
.
Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference 2005/0123416 is cited as disclosing reciprocating pumps with chambers of different fluid volume, the combination of this type of pumps with motors, or with other pumps, the use of O-ring seals for sealing parts, varying the cross-section of the pump piston and pump bore, to control the to control the displacement per stroke in a multiple pump arrangement; the later teaching support the tailoring of the shape and size of the piston depending on the stroke displacement requirements.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/              Primary Examiner, Art Unit 1779